internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-104955-99 date date legend donor trust trust trust trust trust trust daughter son year year year year plr-104955-99 - -2 year year year date state court this responds to a letter dated date and prior correspondence submitted by your authorized representative on your behalf in which a ruling is requested concerning the generation-skipping_transfer_tax consequences of a proposed court construction of certain provisions in certain trusts as represented the facts are as follows during her life donor created several trusts collectively the trusts which were or became irrevocable at her death trust sec_1 and were created in year and amended and restated in their entirety in year neither the original trust documents nor the restated trust documents contain any reference to adopted children in the context of child or issue as beneficiaries trust was created for the benefit of daughter and her issue trust was created for the benefit of son son’s wife and son’s issue trust for the benefit of daughter and her issue and trust for the benefit of son son’s wife and son’s issue were also created in year neither trust document contains any reference to adopted children in the context of child or issue as beneficiaries trust for the benefit of son son’s wife and son’s issue and trust for the benefit of daughter and her issue were created in year trust was to benefit daughter and her issue if any time during its term neither son nor son’s wife nor any of son’s issue were living_trust was to benefit son son’s wife and son’s issue if at any time during its term neither daughter nor any issue of daughter were living_trust and trust state that it is the intent of the donor that the terms child and issue of daughter whenever used include any child legally adopted at any time by daughter and the issue of any child so adopted by daughter in year state law changed and provided that for instruments executed after plr-104955-99 date - -3 the word child or its equivalent in a grant trust settlement entail devise or bequest shall include an adopted_child to the same extent as if born to the adopting parent or parents in lawful wedlock unless the contrary plainly appears by the terms of the instrument prior to year state law provided the word child or its equivalent in a grant trust-settlement entail devise or bequest shall include a child adopted by the settlor grantor or testator unless the contrary plainly appears by the terms of the instrument but if the settlor grantor or testator is not himself the adopting parent the child by adoption shall not have under such instrument the rights of a child born in lawful wedlock to the adopting parent unless it plainly appears to have been the intention of the settlor grantor or testator to include an adopted_child donor died in year daughter died in year without issue following daughter’s death the trusts created for her benefit trust sec_1 and pursuant to their terms continued for the benefit of son son’s wife and son’s issue son died in year predeceased by his wife since year trust sec_1 through have been held for the benefit of son’s issue son had five children all of whom are now adults and none of whom was adopted two of son’s children have children who are adopted trusts provide the trustees with broad discretion to distribute income or principal as the trustees determine to be appropriate to the issue of son from time to time since son’s death the trustees of trusts have exercised this discretion by distributing the income of trusts in equal shares to son’s five children upon termination of trusts all assets are to be distributed to the then living issue of son by right of representation you propose to petition court seeking a judgment clarifying that the terms child and issue as used in trusts include adopted issue and you have requested a ruling that the entry of a judgment clarifying that trusts include legally adopted children and their issue as beneficiaries will not result in the loss of exempt trust status for purposes of the generation-skipping_transfer_tax sec_2601 imposes a tax on every generation-skipping_transfer made after date section b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not plr-104955-99 - -4 made out of corpus added to the trust after date or out of income attributable to corpus so added the trusts in the present case were irrevocable before date a modification of a_trust that is otherwise exempt for purposes of chapter and the applicable regulations will generally result in a loss of exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust in this case donor had no adopted grandchildren or great-grandchildren at the time she executed any of the trusts or in fact at the time of her death nevertheless she made provision in trust sec_5 and which were executed in year for adopted children in case daughter who was childless at the time should ever choose to adopt moreover donor executed additional trusts in year for the benefit of son son’s wife son’s issue and daughter and daughter’s issue in which provision is specifically made for adopted children and the issue of adopted children a court order which clarifies the terms of a_trust to include adopted children will not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust therefore provided the court order is approved as proposed we conclude that the proposed court order interpreting trusts as including adopted children as issue does not constitute a modification of trusts for purposes of sec_2601 distributions of trust assets consistent with such interpretation will not be subject_to the generation-skipping_transfer_tax to the extent the distributions are not made out of corpus added to the trust after date or out of income attributable to corpus so added except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code in accordance with the powers of attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries plr-104955-99 enclosure copy for sec_6110 purposes - -5 by_______________________ katherine a mellody senior technician reviewer branch
